Citation Nr: 1035033	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  09-15 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for macular degeneration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to June 1946.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In May 2009, the Veteran withdrew his previous request for a 
Board hearing.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Macular degeneration is related to the Veteran's active service.


CONCLUSION OF LAW

Macular degeneration was incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide, in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant before 
the initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

A letter dated in September 2008 informed the Veteran that VA 
would make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  He 
was asked to identify any VA or private medical treatment.  The 
various types of evidence that might support his claim were 
listed.  The letter outlined VA's responsibilities with respect 
to obtaining evidence on the Veteran's behalf.  The Veteran was 
informed of what the evidence needed to show in order to 
substantiate a service connection claim.  The letter also 
provided the Veteran with notice consistent with the requirements 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
such, notice compliant with the VCAA was provided prior to the 
February 2009 initial adjudication of the Veteran's claim on 
appeal.

The Board is unaware of any outstanding evidence or information 
that has not already been requested.  VA and private treatment 
records have been associated with the claims file.  Neither the 
Veteran nor his representative has contended that any evidence 
relative to the issue decided herein is absent from the record.  
Therefore, the Board is satisfied that the RO has complied with 
the duty to assist requirements of the VCAA and the implementing 
regulations.  The Veteran has been afforded an examination on the 
issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

For the foregoing reasons, it is not prejudicial to the Veteran 
for the Board to decide this appeal.

II.  Analysis

Veterans are entitled to compensation from VA if they develop a 
disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty."  38 
U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 
1362 (2009).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however, remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not 
mean that any manifestation in service will permit service 
connection.  To show chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."

When the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's March 1944 entrance examination report shows that 
his vision in the right eye was 18/20, and his vision in the left 
eye was 12/20.

The Veteran's June 1946 separation examination report shows that 
his distant vision in the right eye was 15/20, corrected to 
20/20, and his distant vision in the left eye was 12/20, 
corrected to 20/20 by pinhole.  It was noted that the Veteran had 
defective vision of 18/20 in the right eye and 12/20 in the left 
eye, which existed prior to enlistment.

In a June 1999 written statement, the Veteran indicated that he 
served for two years in Recife, Brazil.

An October 2001 VA outpatient record shows that the Veteran had a 
history of cigarette smoking and had quit fifteen years ago.

In a November 2002 rating decision, the RO granted entitlement to 
service connection for basal cell carcinoma on the nose with 
squamous cell carcinoma of the left check and actinic keratoses 
of the face, based upon the Veteran's exposure to sun during 
active service.

In a December 2005 written statement, J.S., M.D. indicated that 
the Veteran had been his patient since 1990.  He had age-related 
macular degeneration, exudative of the right eye.  Macular 
degeneration can occur from hereditary factors, cigarette 
smoking, and prolonged exposure to direct sun light.  The Veteran 
had informed Dr. S. that, during World War II, he was stationed 
in a tropical zone from 1944 to 1946.  During his tour, he was 
exposed daily to the sun.

In a December 2005 written statement, B.F., M.D. indicated that 
the Veteran had been treated in his office for macula 
degeneration in the right eye since September 2004.  He gave a 
history of intense sunlight exposure during service in World War 
II.  Dr. F. indicated that this certainly could have been a 
factor in his development of this severe form of macula 
degeneration.

In a July 2008 written statement, Dr. F. indicated that the 
Veteran was being treated for end-stage exudative macular 
degeneration in the right eye and followed for dry age-related 
macular degeneration in the left eye.  These conditions were 
related to increased exposure to sunlight over prolonged periods 
of time and, in this case, could be considered causative.

In September 2008, the Veteran underwent VA examination.  He had 
an ocular history of wet age-related macular degeneration in the 
right eye and dry age-related macular degeneration in the left 
eye.  He reported exposure to bright sunlight on a daily basis 
while in service.  On examination, the macula in the right eye 
showed geographic atrophy with retinal pigmentary epithelial 
clumping.  The macula in the left eye showed drusen, pigmentary 
changes, and an epiretinal membrane.  The examiner indicated that 
the claims file was reviewed.  On June 3, 1946, the vision in the 
right eye was recorded at 18/20, which translated into 
approximately 20/20 vision.  The vision in the left eye was 
recorded at 12/20, which translated into 20/30.  The Veteran 
pinholed at that examination to 20/20 in the left and right eyes.  
The examiner found that the association between prolonged sun 
exposure and macular degeneration has not been firmly 
established.  It was not at least as likely as not that the age-
related macular degeneration was related to the vision recorded 
during service.

In a December 2008 written statement, Dr. S. indicated that he 
had seen the Veteran since 1990, and, over the years, the Veteran 
had developed exudative age-related macular degeneration of the 
right eye.  Macular degeneration could occur from hereditary 
factors, cigarette smoking, and prolonged exposure to direct 
sunlight.  During service, the Veteran was exposed to very strong 
sunlight every day.

Based on a review of the record, the Board finds that the 
preponderance of the evidence is against a finding that the 
Veteran's age-related macular degeneration is related to service.  
The evidence certainly demonstrates that the Veteran has a 
current diagnosis of macular degeneration in each eye.  
Furthermore, VA has already conceded that the Veteran was exposed 
to sunlight during service, as shown in the November 2002 rating 
decision granting service connection for basal cell carcinoma.  
The Veteran has stated that he served for two years in Brazil.

At issue, then, is whether the Veteran's currently diagnosed 
macular degeneration is related to his exposure to sunlight in 
service.  While the Veteran has asserted that his eye disease is 
related to such exposure, he does not have the requisite medical 
training or knowledge to provide a competent opinion with regard 
to the etiology of this particular disability.  In this regard, 
the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), in which it was held a lay person may speak as to 
etiology in some limited circumstances in which nexus is obvious 
merely through lay observation, such as a fall leading to a 
broken leg.  Here, however, the question of causation extends 
beyond an immediately observable cause-and-effect relationship 
and, as such, the Veteran is not competent to address etiology in 
the present case.  Instead, the Board here must turn to a medical 
professional.  There are several opinions and written statements 
from medical professionals associated with the claims file.

Although some of the favorable evidence of record is somewhat 
equivocal in nature, it does tend to suggest a relationship 
between sun exposure and macular degeneration.  The negative VA 
opinion offered in September 2008 contained 
a conclusion that the relationship between sunlight and macular 
degeneration was not firmly established.  However, no additional 
basis for that conclusion, such as medical texts, was provided.  
Ultimately, then, the weight of the evidence is deemed to be in 
relative equipoise here and a grant of service connection for 
macular degeneration is therefore warranted.  See 38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

						(CONTINUED ON NEXT PAGE)






ORDER

Service connection for macular degeneration is granted, subject 
to governing criteria applicable to the payment of monetary 
benefits.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


